DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Status of the claims
Claims 1-10 were pending.  Claims 2, 3,  7, have been cancelled, and claims 1, 4, 5, and 8-10 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and  4 are rejected under 35 U.S.C. 103 as being unpatentable over   Kim et al. (WO 2015/088221 A1, Applicants’ reference) in view of Han et al. (Sodium Alginate/carboxymethyl cellulose films containing pyrogallic acid…).  .
Kim et al. discloses an herb tea preparation made of water soluble polymers, herb extract and a plasticizer (abstract).  The herbal extract can be green tea (paragraph 20), and the water soluble polymer mixture can be sodium carboxymethyl cellulose and  sodium alginate (19), and the additive can be plasticizers, emulsifiers and perfume (22).  Claim 1 differs from the reference in requirement  of the soluble polymers being only  “NaCMC and Na Alginate” (the polymer).    However, Han et al. discloses  antibacterial films made using sodium alginate (SA) and carboxymethyl cellulose (CMC) as a matrix, glycerin as a plasticizer and CaCl as a cross-linking agent and the  antibacterial agent, Pyrogalic acid (additive) (abstract). The other ingredients are not excluded by the language soluble polymer mixture “comprising of about”, since the claims are open compromising type claims (line 1).    No patentable distinction is seen in this time in the use of the salt of CMC and only CMC, absent a showing of unexpected results.  
Claim 1 has been amended to require particular amounts of the polymers.  However, the Kim et al. claims the disclosed polymers among others and has examples of other polymers which can be used with green tea, and uses characteristics as disclosed by Applicant.  Even though, Applicant has shown particular values for the claimed polymers, the reference showed other polymers were tested. The reference discloses the claimed  polymers, and amounts within the claimed amounts of polymers of 50% .  Since, the reference to Kim et al. disclosed that it was known to vary amounts of other polymers and actually claims the claimed polymers, no showing has been made that the claimed NaAlginate and NaCMC would make for a different product than the polymers disclosed in the reference, since their sensory characteristics are very close to those disclosed in Applicants’ Table 1, page 6, of Arguments are similar to characteristic of Table 15 of Kim.. The experimentation as disclosed in Kim et al. discloses that it would have been within the skill of the ordinary worker to experiment with various amounts of ingredients as disclosed by the examples in Kim et al.  and to choose in particularly the claimed polymers as disclosed by Han et al.    In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a water soluble film composition,  properties such as amounts of soluble polymers which consists of Na CMC and SA are  important.  It appears that the precise ingredients as well as their proportions affect the characteristics of the film composition, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   
Therefore, it would have been obvious  to one of ordinary skill in the art before the filing date of the claimed invention to choose, in particularly, Na Alginate and CMC  in the composition of Kim et al. in particular amounts for their known function as making  films to carry active ingredients, because Han et al. discloses that the two polymers were known to be used together, and one of ordinary skill in the art before the filing date of the claimed invention would have been motivated to choose particular amounts which would have made an acceptable product, since the reference to Kim et al. discloses that much experimentation with various polymers was known, and Han et al. disclosed that the claimed polymers were known to be used together, 
One of ordinary skill in the art before the filing date of the claimed invention would have had a reasonable expectation of success,  since Kim et al. disclosed the claimed polymers and disclosed that it was known to experiment with various amounts to arrive at particular characteristics and Han et al. disclosed that the sodium alginate and NaCMC had been known to be used together.    
Claim 4 requires various additives.  Kim et al. discloses the use of plasticizers and emulsifiers and perfume agents (flavorants) (para. 21-25). 
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Han et al. as applied to claims 1, 4 above, and further in view of Science Direct.  
Claim 5 further requires a water soluble polymer mixture consisting of NaCMC, SA, and additives which have been disclosed above, and further requires a  cross linked polyacrylate polymer.  Such is noted in the specification as Carbopol ™.  Science Direct discloses that Carbomer (TM) (carbopol,  and polyacrylate (PA) ) are carbomers polymer which are cross linked, and absorb water readily, become hydrated and swell, and can be used as a binder and release agent (15.3.3.1). They can also be used as suspending agents, gel bases, emulsifiers and binding agents (page 1, 1st paragraph).  As PA is known, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use other thickeners to make a film because of its water absorbing properties, and it would have been expected to have this characteristic in the composition of the claimed film.  One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use polyacrylate in the claimed invention for its water absorbing characteristics and one of ordinary skill in the art before the filing date of the claimed invention to use would have had an expectation of success in using the polyacrylates for their known function of water absorbing, since water has to be absorbed by the film in order to dissolve and release the tea ingredient.   
	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over   Kim et al. (WO 2015/088221 A1, Applicants’ reference) in view of Han et al. (Sodium Alginate/carboxymethyl cellulose films containing pyrogallic acid…) and Science Direct as applied to claims 1, 4, 5 and 8 above, and further in view of Lefevre et al.  (CA 2545961 (5-21-2013).  
Claim 9 further requires particular amounts of green tea extract and other ingredients.  The amounts of the soluble polymers, flavoring agents and sweetening agents have been discussed above.  Kim et al. discloses that green tea can be used in amounts of about 2.8 to 58w/w (para. 20).  
Plasticizers can be used in amounts of 0.1 to 15 w/w, and sweeteners can be sorbitol and xylitol which are considered to be sweeteners, even though they are listed in the reference to Kim et al. as plasticizers ( Para. 21).  The particular amounts of sweetener is seen as being within the skill of the ordinary worker and Official Notice is taken that sweeteners in foods are notoriously well known.  
Lefevre et al. CA ‘961 discloses a film forming starch composition for the preparation of films, containing amylose (abstract).  Other ingredients can be alginates, arogenates, polyvinyl alcohol, gelatin and dextrins (Description).  Claim 9 requires from 2 to 7 % w/w disintegrating agents.   Lefevre et al. CA’961 discloses the use of from 10-15% by weight of hydroxyl propyl pea starch (Description).  As it was known to use pea starch in a film forming composition, it would have been obvious to use it for its known functions in other films, and one would have been motivated to use known disintegrating agents for their known function, and one would have had a reasonable expectation of success that it would also act as a disintegrating agent, since it was used in almost the claimed amounts.  
Claim 10 further requires 1 to 5 w/w diluents, .and polyacrylate polymer.  Lefevre et al. (CA 961) discloses that the film forming composition can contain microcrystalline cellulose (MC) (Description) and also, cellulose polymers, such as acrylate can be used (Description, sentence starting with “it must allow to obtain an elastic film”). The further limitations of claim 10 have been discussed above and are obvious for those reasons.   Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known diluents, such as MC and acrylate in the composition of the combined references , for their known function of carrying active ingredients, since Lefevre et al. discloses that they can be used in film forming as claimed.  One would have been motivated to use polyacrylate for its known function of carrying active ingredients, since the function of the film was as a carrier for active ingredients and to dissolve in a liquid and impart the tea flavor.  One would have had a reasonable  expectation of success that these ingredients would perform their known functions to make the claimed film to one of ordinary skill in the art before the filing date of the claimed invention to choose to use, in particularly MC and acrylate in the composition of Kim et al. for their known function of acting with other polymers to  carry active ingredients.  


ARGUMENTS
Applicant's arguments filed 3-26-22  have been fully considered but they are not persuasive.   Applicant argues that the references to Kim et al.  and Han et al. and Science direct do not show the claimed amounts of the two water soluble polymers.   However, the reference to Kim et al. discloses applicant’s claimed film polymers and other polymers, and discloses tests of particular polymers and shows charts very similar to applicant’s as to various characteristics of the films.  The claimed polymers are in the same Markush grouping as the polymers of the tests of Kim et al., so that they would have been assumed to have the claimed characteristics (claim 1 of Kim et al.).  Indeed, some of Applicant’s figures are very close to that of pullan and pectin of the reference to Kim et al.  (Table 16).  Table 15 discloses property tests for pectin, and Tables 5-14 show other polymers were tested.  The tables show that various amounts of ingredients were tried, to determine which amounts of various claimed polymers made the best films.  This experimentation shows, that it was within the skill of the ordinary worker before the filing date of the claimed invention to vary amounts of various polymers as in the reference to Kim to see what characteristics they would have and which characteristic would make the best product.    
It is seen that a skilled person would  have arrived at higher physical properties since, it was known as shown by Kim et al. that much experimentation took place to arrive at the required properties.  
In addition, Applicant is arguing each reference separately, but since this is an obviousness type rejection, one should argue why one would not combine the references.  
Certainly, a comparison of the claim polymers with those polymers of the reference to show unexpected results would be persuasive.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/
 Primary Examiner, Art Unit 1793    
6-1-2022 HFH